Citation Nr: 1736101	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. J.F.


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel

INTRODUCTION

The Veteran had active duty in the Army from June 1967 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In November 2011, the Veteran presented testimony in a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  A copy of the hearing transcript has been associated with the claims folder.  In a June 2017 letter, the Veteran was apprised of the situation and afforded an opportunity to provide testimony before a different Veterans Law Judge.  In a July 2017 response, he declined to have another hearing. 

In May 2012, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  In January 2015, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Order, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with an August 2015 Joint Motion for Vacatur and Remand.  In March 2016, the Board again denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court.  In a December 2016 Order, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with a November 2016 Joint Motion for Remand. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted by the parties in the Joint Motion for Remand, the examiner who authored the May 2012 VA examination for headache disability did not provide a sufficient rationale for the medical opinion.  They noted that the examiner found that the Veteran's diagnosis was definitely changed from chronic headaches to occipital neuralgia, and that this opinion appeared to be based on an inaccurate factual premise.  Further, the examiner did not provide any rationale as to why "this type of headaches (sic) has not been related to PTSD."  See November 2016 Joint Motion for Remand.  Accordingly, the Board finds that a new examination is needed. 

In March 2017, the Veteran submitted two additional lay statements regarding the Veteran's headaches as evidence showing a continuity of symptoms since service.  These statements have not been considered by the VA. 

Additionally, on remand, any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's private headache treatment records dated from June 2009 to the present.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed. 

2.  Obtain and associate with the claims file all outstanding VA Medical Center (VAMC) records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3.  Then, schedule the Veteran for a VA examination by a suitably qualified examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the November 2016 Joint Motion for Remand, and lay statements, including those submitted in March 2017.

The examiner should render an opinion, consistent with sound medical principles that answer the following questions: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches are causally or etiologically related to the Veteran's military service. 

(b)  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's headaches are either caused by or permanently aggravated by the Veteran's service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must address the Veteran's statements, as well as any other lay statements, regarding continuity of symptoms since service. 

4.  A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the benefit sought on appeal is not granted in full, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




